Name: Seventh Directive 94/21/EC of the European Parliament and of the Council of 30 May 1994 on summer-time arrangements
 Type: Directive
 Subject Matter: energy policy;  European construction;  transport policy;  European Union law;  communications
 Date Published: 1994-06-30

 Avis juridique important|31994L0021Seventh Directive 94/21/EC of the European Parliament and of the Council of 30 May 1994 on summer-time arrangements Official Journal L 164 , 30/06/1994 P. 0001 - 0002 Finnish special edition: Chapter 12 Volume 2 P. 0172 Swedish special edition: Chapter 12 Volume 2 P. 0172 SEVENTH DIRECTIVE 94/21/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 30 May 1994 on summer-time arrangementsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure referred to in Article 189b of the Treaty (3), Whereas the sixth Council Directive 92/20/EEC of 26 March 1992 on summer-time arrangements (4) introduced a common date and time throughout the Community for the beginning of the summer-time period for 1993 and 1994 and, for the end of that period in those years, two different dates, one for Member States other than Ireland and the United Kingdom and another for Ireland and the United Kingdom; Whereas, given that Member States apply summer-time arrangements, it is important for the functioning of the internal market that a common date and time for the beginning and end of the summer-time period should be fixed throughout the Community from 1995 onwards; Whereas, with regard to the principle of subsidiarity, Community action is necessary to ensure complete harmonization of the timing with a view to facilitating transport and communications and reducing the related costs; Whereas the date considered most appropriate by the Member States for the end of the summer-time period is the end of October and not the end of September as in the past; Whereas the summer-time period should in future finish at the end of October; whereas, however, for technical reasons to do with the time needed by certain transport sectors to adjust, summer time for 1995 should still finish at the end of September; Whereas for that year the summer-time period should continue to end on a different date for Ireland and the United Kingdom; Whereas Article 4 of the sixth Directive provides that the Council, acting on a proposal from the Commission, shall adopt before 1 January 1994 the arrangements to apply from 1995 onwards; Whereas, for geographical reasons, common summer-time arrangements should not apply to the overseas territories of the Member States; Whereas it is appropriate to re-examine the summer-time period and whereas arrangements should therefore be adopted for 1995, 1996 and 1997 only, HAVE ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, 'summer-time period' shall mean the period of the year during which clocks are put forward by 60 minutes compared with the rest of the year. Article 2 In each Member State the summer-time period for 1995, 1996 and 1997 shall begin at 1 a.m. Greenwich Mean Time (GMT) on the last Sunday in March, i.e.: - in 1995: on 26 March, - in 1996: on 31 March, - in 1997: on 30 March. Article 3 1. In each Member State the summer-time period shall end at 1 a.m. Greenwich Mean Time (GMT) on the last Sunday in September for 1995 and on the last Sunday in October for 1996 and 1997, i.e.: - in 1995: on 24 September, - in 1996: on 27 October, - in 1997: on 26 October. 2. However, in Ireland and in the United Kingdom the summer-time period for 1995 shall end at 1 a.m. Greenwich Mean Time (GMT) on the fourth Sunday in October, i.e. on 22 October. Article 4 The arrangements to apply from 1998 onwards shall be adopted by 1 January 1997 on a proposal from the Commission to be submitted before 1 January 1996. Article 5 This Directive shall not apply to the overseas territories of the Member States. Article 6 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 1994 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. Article 7 This Directive is addressed to the Member States. Done at Brussels, 30 May 1994. For the European Parliament The President E. KLEPSCH For the Council The President C. SIMITIS (1) OJ No C 278, 16. 10. 1993, p. 13. (2) OJ No C 34, 2. 2. 1994, p. 21. (3) Opinion of the European Parliament of 17 December 1993 (OJ No C 20, 24. 1. 1994). Council common position of 4 March 1994 (OJ No C 137, 19. 5. 1994, p. 38) and Decision of the European Parliament of 22 April 1994 (OJ No C 128, 9. 5. 1994). (4) OJ No L 89, 4. 4. 1992, p. 28.